Citation Nr: 1549691	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a chronic disorder causing right hip and leg pain.   

2.  Whether new and material evidence has been received to reopen the claim for service connection for a chronic disorder causing right hand pain. 

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a disorder causing shoulder pain.

5.  Entitlement to service connection for a left arm disorder.
 
6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to service connection for neurogenic bladder as secondary to service-connected low back disability.
 
8.  Entitlement to service connection for a disorder causing left leg cramps.  

9.  Entitlement to service connection for a bilateral knee disorder.

10.  Entitlement to an increased rating for lumbar spine degenerative disc disease status post lumbar fusion of L4 through S1 with left lower extremity lumbar radiculopathy, currently evaluated as 60 percent disabling.

11.  Entitlement to special monthly compensation based upon the need for aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran was represented by The American Legion but changed his representative to North Carolina Department of Veterans Affairs in August 2014.  

After claims for service connection for a chronic disorder causing right hip and leg pain and a chronic disorder causing right hand pain are reopened below, all claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board denied service connection for a disorder causing right hip and leg pain in December 1979.

2.  Since the final December 1979 Board decision denying service connection for a disorder causing right hip and leg pain, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  

3.  The RO last denied service connection for a disorder causing right hand pain in June 1983.  The Veteran did not appeal, nor was new and material evidence received within one year of June 1983 notification of the decision.

4.  Since the final June 1983 RO rating decision denying service connection for a disorder causing right hand pain, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for service connection for a disorder causing right hip and leg pain, based on new and material evidence, are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria to reopen the claim for service connection for a disorder causing right hand pain based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision to reopen the Veteran's claims, further discussion of VA's duties to notify and assist the claimant with respect to the claims to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Prior Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Prior unappealed RO rating decisions are also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board denied service connection for a disorder causing right hip and leg pain in December 1979 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at that time.  At the time of that decision, no disorder causing right hip or leg pain had been currently diagnosed.  

Since that decision, a May 2009 VA examination report has been obtained, indicating that X-rays showed right hip osteoarthritis.  This report is considered to be new and material evidence as it is the type of evidence which was necessary but lacking at the time of the prior Board decision.  Accordingly, the claim is reopened.  Further action on this claim is being undertaken in the remand section of this decision.  

The RO last denied service connection for a  chronic disorder causing right hand pain in June 1983 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at that time.  No appeal was filed and no additional evidence was received within 1 year of the June 1983 notice.  Accordingly, the June 1983 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of that decision, no disorder causing right hand pain had been diagnosed.  

Since that decision, a June 2008 VA medical record showing that there was an electromyogram/nerve conduction velocity study performed in May 2006 showing right wrist carpal tunnel syndrome has been received.  This report is considered to be new and material evidence as it is the type of evidence which was necessary but lacking at the time of the prior rating decision.  Accordingly, the claim is reopened.  Further action on this claim is being undertaken in the remand section of this decision.  


ORDER

As new and material evidence has been received, the claim for service connection for a disorder causing right hip and leg pain is reopened.  To this extent only, the appeal is granted.

As new and material evidence has been received, the claim for service connection for a disorder causing right hand pain is reopened.  To this extent only, the appeal is granted.


REMAND

May 2006 electromyography/nerve conduction velocity testing, showing right wrist carpal tunnel syndrome, is mentioned in a June 2008 VA medical record, but the relevant reports of treatment which would have lead up to that testing, and the test report itself, are not of record.  Moreover, in late November 2012, the Veteran advised VA that he had been to the Salisbury, North Carolina VA Medical Center emergency room on November 5, 2012.  He also reported that for about 2 months, he had been having major problems with his shoulders and hips, and that it hurt to walk, move, lay down, etc.  He reported that on November 20, 2012, he went for pain management/shot treatment.  His spouse indicated in May 2015 that the Veteran had again been taken to the Salisbury emergency room, and that he could not move around, get out of bed, or walk, etc.  He was going to see the pain doctor that week.  

It is obvious that there are outstanding medical records of treatment which need to be obtained, but it is not completely clear, based on the recent statements mentioned above, which of the disorders at issue were the reason for the recent treatment.  The recent statements leave open the distinct possibility that there may be available outstanding VA medical records relevant to each of the claims at issue.  Accordingly, in order to assist the Veteran with his claims pursuant to 38 C.F.R. § 3.159 (2015), all additional available relevant medical records of VA or private treatment which the Veteran has received which are not of record, including those mentioned above, should be obtained before the claims are considered again by the RO.  This should include any medical records from in or about May 2006 concerning right carpal tunnel syndrome and emergency room and outpatient treatment in November 2012 and May 2015. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all available relevant medical records of treatment which the Veteran has received, which are not contained in the claims folder.  This should include any reports from in or about May 2006 concerning right carpal tunnel syndrome, and the Salisbury, North Carolina VAMC emergency room and outpatient/pain doctor treatment records from November 2012 and May 2015.

2.  Thereafter, take any other action which may be necessary in light of the evidence obtained on remand (including possibly VA examinations, if necessary), and then readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


